Free Writing Prospectus Filed Pursuant to Rule 433 Dated September 11, 2012 Registration Statement No. 333-181985 $1.5+bn (no grow) Mercedes-Benz Auto Receivables Trust 2012-1 [MBART 2012-1] Jt-Leads: Citi (str), DB, RBS Co-Mgrs: RBC, CA CL $SIZEMM WAL M/S&P PWIN E.FINAL L.FINAL BENCH SPREAD YIELD% CPN PRICE A1 P1/A1+ 1-7 13-Apr 13-Sep YLD 100.00000% A2 Aaa/AAA 7-18 14-Mar 15-Mar EDSF 2 99.99216% A3 Aaa/AAA 18-35 15-Aug 16-Oct ISWP 7 99.99047% A4 Aaa/AAA 35-38 15-Nov 18-Dec ISWP 13 99.97777% TRADE DATE : Sept 11, 2012 TICKER : MBART 2012-1 REGISTRATION : Public/SEC-registered SETTLE : Sep 19 PXG SPEED : 1.3% ABS to 10% Call FIRST PAY : October 15, 2012 MIN DENOM : $1k by $1k ERISA ELIGIBLE : YES BILL & DELIVER : Citi The depositor has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which thisfree writing prospectusrelates. Before you invest, you should read the prospectus supplement and the prospectus in that registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity, and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the depositor, any underwriter or any dealer participating in this offering will arrange to send you the prospectus supplement and the prospectus if you request it by calling toll free 1-877-858-5407.
